     Case 1:18-cv-01753-EGS Document 36 Filed 08/28/19 Page 1 of 10



                   UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA


INFRASTRUCTURE SERVICES
LUXEMBOURG S.A.R.L. and
ENERGIA TERMOSOLAR B.V.

               Petitioners
                                  Civil Action No. 18-1753 (EGS)
          v.

THE KINGDOM OF SPAIN,

               Respondent.


                   MEMORANDUM OPINION AND ORDER

     Petitioners Infrastructure Services Luxembourg S.A.R.L and

Energia Termosolar B.V. bring this suit to enforce an arbitral

award assessed against the Kingdom of Spain. That arbitral

award, however, is subject to annulment proceedings before the

International Centre for Settlement of Investment Disputes

(“ICSID”). The ICSID has provisionally stayed the award and that

stay will remain in force unless the annulment committee elects

to discontinue it. See ICSID Convention art. 51(4). Spain has

moved to stay these proceedings; and has also moved to dismiss

this case. Petitioners have opposed the motion, and Spain has

filed a reply. Upon consideration of Spain’s motion to dismiss

or, in the alternative, motion for stay, the response and reply

thereto, the applicable law, and the entire record, the Court

will GRANT Spain’s motion for stay.
     Case 1:18-cv-01753-EGS Document 36 Filed 08/28/19 Page 2 of 10



     I. Background

     The underlying controversy that led to the filing of this

case stems from a cross-border investment in Spain’s solar

energy sector. In 2007, Spain established a special regime for

investments in the field of photovoltaic energy that guaranteed

certain producers fixed prices that would lead to a “reasonable

return on their investments.” See Arbitral Award, ECF No. 1-1

¶¶ 91–95. Beginning in 2011, petitioners invested approximately

€139.5 million in concentrated solar power projects in Spain.

Id. ¶¶ 109-34, 359. Petitioners made these investments in

reliance on financial incentives and inducements enacted by

Spain to promote the development of renewable energy, including

concentrated solar power projects, and to provide “legal

certainty” to investors. Id. ¶¶ 91-108, 542.

     A few years after the investments were made, however, Spain

adopted new decrees to remedy unsustainable growth of a tariff

deficit resulting from Spain’s special regime. See id. ¶¶ 133–

52. Petitioners claim, inter alia, that these new decrees were

energy sector reforms that violated their right to fair and

equitable treatment under Article 10(1) of the Energy Charter




                                   2
      Case 1:18-cv-01753-EGS Document 36 Filed 08/28/19 Page 3 of 10



Treaty (“ECT”) to which the EU, Spain, Luxembourg and the

Netherlands 1 are parties. Id. ¶¶ 359-60.

     Petitioners invoked the dispute settlement provisions in

Article 26 of the ECT, which provides that where “[d]isputes

between a Contracting Party and an Investor of another

Contracting Party relating to an Investment of the latter in the

Area of the former” cannot be “settled amicably,” an investor

may submit such a dispute to arbitration pursuant to certain

enumerated arbitral rules. These include arbitration before

ICSID, an institution established pursuant to the Convention on

Settlement of Investment Disputes between States and Nationals

of Other States, Mar. 18, 1965, 17 U.S.T. 1270, 575 U.N.T.S. 159

(“ICSID Convention”) (D.E. 1-2). See ECT art. 26(2)-(4).

     Petitioners submitted their dispute with Spain to ICSID

arbitration. See generally Arbitral Award, ECF No. 1-1. Spain

objected to the tribunal’s jurisdiction on the ground that its

offer to arbitrate in Article 26 of the ECT does not apply to

investors from other EU Member States and is limited to

investors from states that are not members of the EU. See id. ¶¶

163-181. The arbitral panel ultimately found Spain liable for

breach of the ECT by “failing to accord fair and equitable



1 Petitioners Infrastructure Services Luxembourg S.A.R.L and
Energia Termosolar B.V. are, respectively, Luxembourg- and
Netherlands-based companies.
                                3
      Case 1:18-cv-01753-EGS Document 36 Filed 08/28/19 Page 4 of 10



treatment to [petitioners’] investments.” Id. ¶ 748(b). The

tribunal initially awarded damages of €112 million but later

reduced the award to €101 million. See Rectification Decision,

ECF No 24-1 ¶ 40(b).

     Seeking enforcement of the arbitral award, petitioners

filed the petition before this Court. See Petition to Enforce

ICSID Arbitration (“Petition”), ECF No. 1. Spain, for its part,

has petitioned the ICSID for annulment of the arbitration award.

See Notice of Application for Annulment (“Annulment Notice”),

ECF No. 35-1 at 2. 2 The ICSID has provisionally stayed the award;

and the stay will remain in force unless the annulment committee

elects for it to be discontinued. Id.; see also ICSID Convention

art. 51(4). Spain has also moved to dismiss the petition in this

case, and in the alternative, to stay this case pending the

outcome of the annulment proceedings. Resp’t’s Mot. to Dismiss,

ECF No. 18-1.

     II. Legal Standard

     Enforcement of ICSID awards in the United States is

governed by 22 U.S.C. § 1650a, which implements the treaty

obligations of the United States, as a contracting party to the

ICSID Convention, to ensure that U.S. courts treat an ICSID



2 When citing to electronic filings throughout this Memorandum
Opinion the Court cites to the ECF header page number not the
page number of the filed document.
                                4
     Case 1:18-cv-01753-EGS Document 36 Filed 08/28/19 Page 5 of 10



award “as if it were a final judgment” of a state court. ICSID

Convention, art. 54(1). Section 1650a provides, in relevant

part, that “[t]he pecuniary obligations imposed by [an ICSID]

award shall be enforced and shall be given the same full faith

and credit as if the award were a final judgment of a court of

general jurisdiction of one of the several States.” 22 U.S.C. §

1650a(a). The statute specifies that the FAA--which provides

limited grounds for vacating or refusing confirmation of an

ordinary arbitration award, 9 U.S.C. §§ 9-10--“shall not apply

to enforcement of awards rendered pursuant to the convention,”

22 U.S.C. § 1650a(a).

     III. Analysis

     Spain has moved to stay this case pending the ICSID

decision on Spain’s petition to annul the arbitration award.

Resp’t’s Mot. to Dismiss, ECF No. 18-1 at 44–48. A court’s

authority to stay proceedings stems from “the power inherent in

every court to control the disposition of the causes on its

docket with economy of time and effort for itself, for counsel,

and for litigants.” Landis v. North American Co., 299 U.S. 248,

254–255 (1936). In considering a motion to stay, courts must

“weigh competing interests and maintain an even balance between

the court's interests in judicial economy and any possible

hardship to the parties.” Belize Soc. Dev. Ltd. v. Gov't of


                                   5
      Case 1:18-cv-01753-EGS Document 36 Filed 08/28/19 Page 6 of 10



Belize, 668 F.3d 724, 732–33 (D.C. Cir. 2012)(quoting Landis,

299 U.S. at 254–55)(internal quotation marks omitted). The party

seeking the stay has the burden of showing that the stay is

needed and warranted. Landis, 299 U.S. at 255. In deciding

whether to grant a stay, a court weighs “the benefits of a stay,

the hardship to the movant of denying a stay, and any injury to

the nonmovant from issuing a stay.” Hulley Enterprises, Ltd. v.

Russian Fed'n, 211 F. Supp. 3d 269, 277–80 (D.D.C. 2016). 3

     The Court agrees that Spain has met its burden for the

issuance of a stay in this case. First, the benefits of the stay

are readily apparent. Spain is entitled to request the award

annulment within 120 days of the rectification decision, which

it received on January 29, 2019. See ICSID Convention arts. 49,

52; see also Rectification Decision, ECF No. 24–1 at 1. The

ICSID has received the request for annulment and provisionally

stayed the arbitral award. See Notice of Annulment, ECF No. 35-




3 Neither party challenges the Court’s jurisdiction to enter a
stay. However the Court notes that a stay of a petition to
enforce an arbitral award is a non-merits issue that a court may
consider prior to resolving the question of jurisdiction. See
Pub. Citizen v. U.S. Dist. Court for the Dist. of Columbia, 486
F.3d 1342, 1348 (D.C. Cir. 2007) (“[C]ertain non-merits,
nonjurisdictional issues may be addressed preliminarily because
‘[j]urisdiction is vital only if the court proposes to issue a
judgment on the merits.’”)(citation omitted); see also Hulley,
211 F. Supp. 3d at 277–80 (D.D.C. 2016)(deciding whether to stay
petition to enforce arbitral decision prior to deciding the
merits of jurisdictional arguments”).
                                6
     Case 1:18-cv-01753-EGS Document 36 Filed 08/28/19 Page 7 of 10



1. In light of the fact that the very award that the petitioners

seek this court to enforce may be annulled by the ICSID, the

Court finds that the most efficient and fairest course is to

stay proceedings pending the “resolution of independent

proceedings which bear upon” the resolution of this case. See

IBT/HERE Emple. Representatives’ Council v. Gate Gourmet Div.

Ams., 402 F. Supp. 2d 289, 292 (D.D.C. 2005)(staying case when

arbitrator's decision “may moot the defendants’ motion to

dismiss, or may resolved the issues raised in [the] lawsuit in

their entirety.”). Additionally, the stay conserves resources of

both parties. Any decision on the merits by the Court would be

subject to an appeal “with the associated delay and expense,”

and a stay also avoids the possibility of conflicting results

between this Court’s determination of enforcement and the

ICSID’s determination to annul the award. See InterDigital

Comms., Inc. v. Huawei Invest. & Holding Co., 166 F. Supp. 3d

463, 471 (S.D.N.Y. 2016)(staying case during the pendency of

foreign proceedings);see also Naegele v. Albers, 355 F. Supp. 2d

129 (D.D.C. 2005)(stating that “litigating essentially the same

issues in two separate forums is not in the interest of judicial

economy or in the parties’ best interests”)(citation omitted).

     The hardship to Spain in denying the stay also militates in

favor of granting a stay in this case. If the arbitral award is


                                   7
     Case 1:18-cv-01753-EGS Document 36 Filed 08/28/19 Page 8 of 10



enforced prematurely, and is later annulled, there will

undoubtedly be litigation to recover any Spanish state assets

that are seized during the pendency of the petition for

annulment. For that reason, where “there is a possibility that

the award will be set aside, a district court may be acting

improvidently by enforcing the award prior to the completion” of

annulment proceedings. Europcar Italia, S.P.A. v. Maiellano

Tours, 156 F.3d 310, 317 (2d Cir. 1998).

     With respect to the injury to the nonmovant, petitioners

argue that any delay in the entry of judgment would prejudice

them because of other pending ICSID proceedings; and proceedings

in the district courts to enforce arbitral awards previously

granted by the ICSID. Pet’rs’ Opp’n, ECF No. 19 at 58. However,

there is no such injury in this specific case because the award

has been provisionally stayed by the ICSID, and the stay may be

extended until the end of the annulment proceedings. See

Annulment Notice, ECF No. 35-1 at 2; see also ICSID Convention

art. 51(4). Therefore, even if the Court were to enforce the

arbitral award, petitioners will not have access to the award

during this provisional stay. Additionally, there is nothing to

suggest that Spain has initiated the annulment proceedings for

the purpose of delaying the enforcement of the arbitral award.




                                   8
     Case 1:18-cv-01753-EGS Document 36 Filed 08/28/19 Page 9 of 10



     Given the pendency of proceedings to annul the award the

Court is being asked to enforce, and the provisional stay

entered by the ICSID, the Court is persuaded, in an exercise of

its judgment, after weighing the competing interests cited by

the Supreme Court, that this petition should be stayed. See,

Landis, 299 U.S. 248, 254–55. The Court of Appeals for the

District of Columbia has warned against issuing immoderate and

indefinite stays and therefore the Court will further order that

the circumstances justifying this stay should be reviewed with

regularity to avoid an unduly lengthy or indefinite stay. See

Belize, 668 F.3d at 732–33 (stating a stay is immoderate and

thus unlawful unless framed in a manner which ensures its force

will be spent within reasonable limits). To that end, the Court

will order the parties to provide regular status updates

informing the Court of the status of the pending ICSID

proceedings, including whether the ICSID has vacated the

provisional stay.

     IV. Conclusion and Order

     For the foregoing reasons the Court GRANTS Spain’s motion

to stay. Accordingly, it is

     ORDERED that this case is hereby STAYED; and it is

     FURTHER ORDERED that the parties shall notify the Court

within two business days of any ruling or development in the


                                   9
     Case 1:18-cv-01753-EGS Document 36 Filed 08/28/19 Page 10 of 10



annulment proceedings, including any change to the status of the

provisional stay; and it is

     FURTHER ORDERED that the parties shall file a joint status

report on the status of the annulment proceedings, including the

status of the provisional stay, by no later than September 30,

2019, if no notice on the annulment proceedings have been filed

by that date.

     SO ORDERED.

Signed:    Emmet G. Sullivan
           United States District Judge
           August 28, 2019




                                   10
